DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-5 are currently pending and have been examined in this application. This communication is the first action on the merits (FAOM).

Allowable Subject Matter
Claims 1-5 are allowed.  The allowable subject matter found in the claims that has not been found to have been taught or disclosed in the prior art found at this time is all the claimed limitations of the independent claims as specifically claimed. The closest prior art found at this is US 2018/0188735 to Sugawara et al. (cited by applicant in the IDS) that shows some aspects of the invention such as lane change execution by turning the steering wheel in one direction and depending on collision probability, which may depend on TTC but not necessarily so, turning in a different direction (see Fig. 11) as well as yaw rate determination in general (see ¶ 30).  Similarly, US 2019/0016339 to Ishioka (also included in the IDS) shows lane change permissibility based on TTC (¶ 85), but fails to show other aspect of the invention such as determining a yaw angle change amount based on a yaw rate detected by a yaw rate sensor of the vehicle and a predetermined time frame, based on controlling the actuator to adjust the steering angle in the second direction; determining a value based on the yaw angle change amount and a yaw angle detected by a camera of the vehicle; comparing the value and an initial yaw angle of the vehicle; and controlling the actuator based on comparing the value and the initial yaw angle of the vehicle in combination with other claimed limitations.

While the above-referenced prior art of record address various aspects of the general inventive concept but none, either alone or in combination, teaches or suggests all the limitations of the present application as specifically claimed. Therefore, the independent claims as well as the claims dependent therefrom are also found to contain allowable subject matter by virtue of their dependency on the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID Z. MEHDIZADEH/Acting Supervisory Patent Examiner of Art Unit 3669